DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 6-7, filed 03/04/22, with respect to the rejection(s) of claim(s) 1-20 under double patenting have been fully considered and are persuasive.  The rejection of claim(s) 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1, 8 and 15, closest prior art of record Hasan US 10460464 in view Iwase et al US 2010/0310232 further in view of Angel US 10217286 and Domanski US 9384417.
Regarding claim 1, 8 and 15, Hasan teaches a system (system (800) column 20, lines 15-17), comprising: 
a processor (column 20, lines 15-17);
a memory in communication with the processor and storing instructions (column 20, lines 15-17); 
an input device (column 4, lines 11, based on customer input, inherently, there must be an input device for receiving user input); and 
an image capture device (column 4, lines 15-16, camera); 
Iwase et al teaches complete obtaining of the image data in response to input received from the input device indicating that image data should no longer be captured (paragraph 0112, recording stop instruction)
Angel teaches: identify a set of feature points within the obtained image data (set of facial feature points is determined, column 7, lines 45-50);
generate a model (region of the image corresponding to the noise is determined, column 7, lines 55-60);  measure the generated model with respect to a reference plane to calculate a measured size of the generated model. (column 7, lines 55-60); 
Domanski teaches measure the generated model (image generated from a camera, column 5, lines 55-60) 

Hasan in view Iwase et al further in view of Angel and Domanski fail to teach complete the obtaining of the image data based on the set of feature points identified, and measuring the generated model with respect to a reference plane.
It is inherent that all dependent claims are allowed for depending on allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
April 5, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675